            Case 1:20-cv-09128-LLS Document 7 Filed 03/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TAMICKO D. MURRAY MCIVER,

                               Plaintiff,
                                                                  20-CV-9128 (CM)
                      -against-
                                                                 CIVIL JUDGMENT
MOUNT VERNON CMV POLICE DEPT., et al.,

                               Defendants.

         Pursuant to the order issued March 16, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

Rule 12(h)(3) of the Federal Rules of Civil Procedure.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     March 16, 2021
           New York, New York

                                                               Louis L. Stanton
                                                                  U.S.D.J.
